Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 02, 2017

The Court of Appeals hereby passes the following order:

A17A1369. CARTER v. BOARD OF REGENTS OF THE UNIVERSITY
    SYSTEM OF GEORGIA et al.

      This appeal was docketed on March 16, 2017. The appellant’s brief and
enumeration of errors were due to be filed no later than April 5, 2017. Court of
Appeals Rules 22 (a) and 23 (a). On April 6, 2017, this court issued an order
directing appellant to file a brief and enumeration of errors within 10 days, being no
later than April 17, 2017. Appellant has not timely filed a brief and enumeration of
errors, and no further extension of time for filing has been granted. Accordingly, this
appeal is DISMISSED. Court of Appeals Rules 7 and 23 (a).



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/02/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.